Order, entered April 16, 1968, denying appellant’s motion to stay arbitration, unanimously reversed on the law, with $30 costs and disbursements to appellant, and the motion granted. A preliminary trial is directed on whether the occurrence and injuries were caused by a “ hit-and-run ¿utomobile”. The policy definition of such an automobile includes one whose operator or owner cannot be identified. The insured owner of the automobile of which respondent was a passenger reported the registration number of the offending vehicle and that the identifying letters were either “ CB ” or “ BB ”. In addition, the report describes the vehicle as a “big dark sedan”. There are two insured vehicles registered with the reported *527number. The one with the “ OB ” is a Buick and that with the “BB” is a Rambler. The record presents a preliminary nonarbitrable issue as to whether the occurrence and injuries were caused by a “hit-and-run automobile.” Concur—Botein, P. J., Stevens, Capozzoli, Rabin and McNally, JJ.